Case 5:21-cr-50049-TLB Document9 Filed 07/30/21 Page 1 of 2 PagelD #: 30

AO 442 (Rev. 01/09) Arrest Warrant
UNITED STATES DISTRICT COURT

for the
Western District of Arkansas
Fayetteville Division

 

United States of America )
V. No. 5:21CR50049-001
Michael Southerland
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
delay Michael Southerland, who is accused of an offense or violation based on the following document filed with the

court:

V Indictment DO Superseding Indictment Ol Information O Superseding Information © Complaint

O Probation Violation Petition 0 Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

1 Count — Conspiracy to Distribute a Mixture or Substance Containing a Detectible Amount of Methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1) & 846

1 Count — Aiding and Abetting the Possession with Intent to Distribute more than 500g mixture/50g actual
methamphetamine in violation of 21 U.S.C. §§ 841(a)C1) & 841(b)C1)(A)(viii), 18 U.S.C. § 2

1 Count — Possession with Intent to Distribute a Controlled Substance (methamphetamine) in violation of 21 U.S.C. §

841(a)(1)
1 Count — Possession of a Firearm In Furtherance of a Drug Trafficking Offense in violation of 18 U.S.C. §
924(c)(1)(A)()

1 Count — Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)

Date: July 28, 2021 Waectille Me Cntine

Issuing officer's signature

City and state: Fort Smith, Arkansas Jamie K. Giani, U.S. Clerk
Printed name and title

 

 

 

Return

   
   

This warrant was receiv. , and the person was arrested on (dajl)

at (city and state)

on (date)

    

 

 

arr officer's 7 | ure

hi inted name and title ~ a

 
Case 5:21-cr-50049-TLB Document9 Filed 07/30/21 Page 2 of 2 PagelD #: 31

 

 

 

 

This second page contains personal identifiers provided for law-enforcement use only

and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name Of defendant/offender: Michael Southerland

Known aliases: Michael Scott Southerland; Michael S Southerland

Place of birth:

Date of birth: 09/26/1988

Social Security number: XXX-XX-XXXX

FBI number: 634365CC4

Sex: Male
